Title: From George Washington to Thomas Jefferson, 6–10 August 1779
From: Washington, George
To: Jefferson, Thomas


        
          Sir
          West Point August the 6[–10] 1779
        
        I have been honoured with your Letter of the 17 of July, upon the case of Lt Governor Hamilton. This subject, on more mature consideration, appears to be involved in greater difficulty than I apprehended. When I first received the proceedings of the Council upon it, transmitted in Your Excellency’s Letter of the 19th of June, I had no doubt of the propriety of the treatment decreed against Mr Hamilton, as being founded in principles of a just retaliation. But, upon examining the matter more minutely—and consulting with several intelligent General Officers—it seems to be their opinion—that Mr Hamilton could not, according to the usage of War after his Capitulation, even in the manner it was made, be subjected to any uncommon severity under that idea—and that the Capitulation placed him upon a different footing from a mere prisoner at discretion. Whether it may be expedient to continue him in his present confinement from motives of policy and to satisfy our people—is a question I cannot determine; but if it should, I would take the liberty to suggest—that it may be proper to publish all the Cruelties he has committed or abetted—in a particular manner—and the evidence in support of the charges, that the World, holding his conduct in abhorrence, may feel and appro⟨ve⟩ the justice of his fate. Indeed, whatever may be the line of conduct towards him, this may be adviseable. If from the

considerations I have mentioned—the rigor of his treatment is mitigated; yet—he cannot claim of right upon any ground, the extensive indulgence which Genl Philips seems to expect for him—and I should not hesitate to withhold from him—a thousand priviledges I might allow to common prisoners. He certainly merits a discrimination and although the practice of War may not justify all the measures that have been taken against him—he may unquestionably without any breach of public faith or the least shadow of imputation, be confined to a Room. His safe custody will be an object of great importance. I have the Honor to be with sentiments of great respect & esteem Yr Excellency’s Most Obedt servant
        
          G.W.
        
        
          P.S. Augt 10. I have received Your Excellencys Letter of the 19th of July—with the Blank Commission⟨s⟩ which I ⟨illegible⟩ will fill up as the Council requests.
        
      